Citation Nr: 0938791	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disability other than 
posttraumatic stress disorder, to include schizophrenia, has 
been received. 

2.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to January 
1978 and from March 1979 to March 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York that determined that new and material 
evidence to reopen a claim for service connection for a 
mental disability had not been received and denied service 
connection for posttraumatic stress disorder (PTSD).  In July 
2008, the Veteran filed a notice of disagreement (NOD) to the 
denial of service connection for a mental health condition, 
to include PTSD.  The RO issued a statement of the case (SOC) 
in October 2008 addressing the claim for service connection 
for PTSD, and the Veteran filed a VA Form 9 (Appeal to Board 
of Veterans' Appeals) later that month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted above, the Veteran filed an NOD to the denial of 
service connection for a mental health condition, to include 
PTSD.  Given his wording, the Board observes that he 
expressed disagreement with not only the PTSD but also a 
psychiatric disorder in general.  In this regard, the record 
shows that he has been previously denied service connection 
for schizophrenia.  By filing an NOD, he has initiated 
appellate review of whether new and material evidence to 
reopen a claim for service connection for a psychiatric 
disability other than PTSD, to include schizophrenia, has 
been received.  The next step in the appellate process is for 
the RO to issue to the Veteran n SOC.  See 38 C.F.R. § 19.29 
(2008); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, this matter must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2008).

As regards the claim for service connection for PTSD, the 
Board observes that further development is required prior to 
appellate review.

The Veteran contends that he has PTSD due to an in-service 
personal assault in May or June 1980 when he was attacked by 
three shipmates aboard the USS Biddle.  He asserts that they 
tried to rape, rob, and kill him.  He has provided their 
names, in various spellings, and stated that he and the three 
shipmates were all sent to the brig in Philadelphia.  While 
in the brig, he tried to commit suicide twice.  He has stated 
that he was confined for 60 days until a special court 
martial when all charges against him were dismissed.  He has 
also stated that the three shipmates pled guilty and were 
convicted in a special court martial in 1981 and left the 
Navy.

Initially, the Board notes that the RO has not attempted to 
verify the Veteran's claimed stressor.  In a January 2008 
memorandum, the RO determined that the information required 
to verify the stressful events described by the Veteran is 
insufficient to send to CURR (United States Armed Services 
Center for Unit Records Research) (now United States Army and 
Joint Services Records Research Center (JSRRC)).  However, in 
that same memo, the RO noted that the medical evidence showed 
no evidence of a diagnosis of PTSD and that VA is unable to 
send the file for research without a diagnosis of PTSD.  In 
January 2009, the Veteran submitted a VA psychiatric 
admission assessment showing a diagnosis of PTSD.  Thus, the 
RO should attempt to corroborate the Veteran's alleged 
stressor.

The Veteran's service treatment records indicate that in July 
1980 he had been sent to the brig, seen twice by the 
psychiatry unit after attempting suicide on both occasions, 
and that the final diagnosis had been of a suicidal gesture.  

The Veteran's service personnel records reveal that he was 
confined in late June 1980 as a result of non-judicial 
punishment for assault and possession of a deadly weapon.  
Afterwards, he received a non-judicial punishment for 
disobeying a lawful order of a superior petty officer to get 
up for watch in October 1980, received a non-judicial 
punishment for unauthorized absence in November 1980, and 
failed to satisfactorily complete training in February 1981 
due to frequent violations of the Uniform Code of Military 
Justice.

However, his service personnel records also reveal violations 
of the Uniform Code of Military Justice prior to June 1980.  
He received a non-judicial punishment for an unauthorized 
absence from the unit and disobeying a lawful order in 
December 1979 and failing to go to the appointed place of 
duty in February 1980, and he received derogatory contents in 
his performance evaluation report for the period from June 
1979 to January 1980.

38 C.F.R. § 3.304(f)(3) provides that VA may seek an opinion 
from a medical or mental health professional as to whether 
the record includes evidence of behavioral changes during 
service which suggest that the claimed assault actually 
occurred.  Based on the Veteran's type of PTSD claim and on 
his service treatment and personnel records, the Board finds 
that a medical opinion should be sought.

Further action is also needed to comply with the notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  As the Veteran's claim for PTSD is 
based on an in-service personal assault, VA must advise him 
that evidence from sources other than his service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allow him the 
opportunity to furnish this type of evidence or to advise VA 
of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(4) (2008).  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Id.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Id.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran and his 
representative an SOC addressing the claim 
of whether new and material evidence to 
reopen a claim for service connection for 
a psychiatric disability other than PTSD, 
to include schizophrenia, has been 
received.  Along with the SOC, the RO must 
furnish to the Veteran a VA Form 9 and 
afford him the applicable time period for 
perfecting an appeal as to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of whether new and material 
evidence to reopen a claim for service 
connection for a psychiatric disability 
other than PTSD, to include schizophrenia, 
has been received may be obtained only if 
a timely appeal is perfected to the issue.

2.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b): (1) advising him to 
obtain other forms of evidence, such as: 
lay testimony; statements from service 
medical personnel; "buddy" certificates 
or affidavits; employment physical 
examinations; medical evidence from 
hospitals, clinics, and private physicians 
at which or by whom he may have been 
treated, especially soon after service 
discharge; letters written during service; 
photographs taken during service; pharmacy 
prescription records; and insurance 
examinations; (2) advising him that 
evidence from sources other than his 
service records or evidence of behavior 
changes may constitute credible supporting 
evidence of his personal assault stressor, 
and that he may furnish this type of 
evidence or advise VA of potential sources 
of such evidence; and (3) advising him 
that examples of such evidence include, 
but are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted 
diseases; and statements from family 
members, roommates, fellow service 
members, or clergy; a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.

The Veteran should also be asked to 
provide the approximate date (month and 
year within two months) of his attackers' 
special court martial.

3.  Assist the Veteran in obtaining any 
alternative evidence necessary to 
substantiate his claim.  This includes 
assisting the Veteran in obtaining 
evidence from alternative sources 
identified by the Veteran, as well as 
attempting to obtain any unit records that 
might verify his claimed in-service 
stressor, if he provides sufficient 
information for the RO to be able to do 
so.

4.  Contact the JSRRC and request a search 
in all of the available and appropriate 
sources, including deck logs of the USS 
Biddle and records of special courts 
martial involving him and his three 
attackers, and provide any information 
which might corroborate the Veteran's 
alleged stressor event.  The time period 
to be searched for the Veteran's claimed 
stressor is May 1, 1980 to June 30, 1980.  
The time period for his special court 
martial is July 1, 1980 to August 30, 
1980.  The time period for his attackers' 
special court martial is to be provided by 
the Veteran, as indicated above.  All 
relevant information regarding places, 
units of assignment, or other 
circumstances relevant to verifying his 
claimed stressor, to include the names of 
the attackers (in various spellings), 
should be provided to the JSRRC.  Any 
information obtained should be associated 
with the claims file.

5.  Arrange for the Veteran to have an 
examination by a VA psychiatrist.  The 
Veteran's claims file must be provided to 
the examiner for review.  The examiner 
should review the Veteran's service 
treatment records, service personnel 
records, and post-service medical records 
and provide diagnoses of all current 
psychiatric disabilities.  After reviewing 
the claims file and examining the Veteran, 
the examiner should respond to the 
following:

a)  Is there evidence of behavioral 
changes during service which make it at 
least as likely as not (50 percent or 
greater probability) that the claimed 
assault took place?

b)  If so, does the Veteran have PTSD 
causally related to such in-service 
assault?

A rationale for all opinions should be 
provided.

6.  Thereafter, the RO should readjudicate 
the claim for service connection for PTSD.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and afforded the 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


